Citation Nr: 1011737	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a heart attack 
claimed as secondary to an acquired psychiatric disorder, to 
include PTSD.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for a skin rash on the 
back.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to 
October 1971 and from November 1973 to June 1975, to include 
service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In August 2006, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  

The Veteran requested a Travel Board hearing in his December 
2006 VA Form 9; however, the record reflects that the Veteran 
failed to appear for his hearing scheduled in April 2008 and 
neither the Veteran nor his attorney has offered an 
explanation for such failure.  Accordingly, the Veteran's 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2009).

The Board notes that in a November 1975 decision, the RO 
denied service connection for a character behavior disorder, 
this matter was not appealed, nor has the Veteran indicated 
an intent to reopen this matter; hence it is not included in 
the claim currently before the Board.  

Thus far, the RO has limited its consideration of the 
Veteran's psychiatric claim to the matter of his entitlement 
to service connection for PTSD.  However, the medical 
evidence shows, and the Veteran's attorney asserts, that he 
has been diagnosed with various psychiatric disorders, to 
include major depressive disorder, which may arise from the 
same symptoms for which the Veteran was seeking benefits.  
Therefore, the claim for service connection, as reflected on 
the title page of this decision, was broadened to include 
service connection for an acquired psychiatric disorder, to 
include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 
(2009).  As this matter is being remanded to the RO for 
additional notice and development, such expansion of the 
issue on appeal is not prejudicial to the Veteran.

In January 2010, the Veteran, through his attorney submitted 
additional evidence directly to the Board without a waiver of 
review by the RO.  A review of this evidence shows that it 
pertains only to the matter of service connection for an 
acquired psychiatric disorder, to include PTSD, and service 
connection for a myocardial infarction on a secondary basis, 
which are discussed in the remand below.  As this additional 
evidence is not pertinent to the disposition of the remaining 
claims on appeal for service connection for tinnitus, a 
stomach disorder, a sleep disorder, and a skin rash on the 
back, the Board may proceed with appellate review of these 
claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The claims for service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
service connection for a heart attack claimed as secondary to 
an acquired psychiatric disorder, to include PTSD, service 
connection for tinnitus, and service connection for a stomach 
disorder will be considered within the Remand section of this 
document below and is REMANDED to the RO.  VA will notify the 
Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  There is no objective evidence of record that the Veteran 
is currently diagnosed with a sleep disorder related to 
service.

3.  There is no objective evidence of record that the Veteran 
is currently diagnosed with a chronic skin rash of the back 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for a skin rash of 
the back are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, March 2004, January 2005, and March 2005 pre-
rating letters provided notice to the Veteran of the evidence 
and information needed to substantiate his claims for service 
connection on appeal.  These letters also informed the 
Veteran of what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  These letters further requested that the 
Veteran submit any additional information or evidence in his 
possession that pertained to his claims.  The May 2005 RO 
rating decision reflects the initial adjudication of the 
claims for service connection for a sleep disorder and for a 
skin rash on the back.  Hence, the March 2004, January 2005, 
and March 2005 letters-which meet all four of Pelegrini's 
content of notice requirement- also meet the VCAA's timing of 
notice requirement.
 
While the Veteran was not provided information regarding 
disability ratings and effective dates until an April 2008 
notice letter, on these facts, such omission is not shown to 
prejudice the Veteran.  As the Board's decision herein denies 
the claims for service connection for a sleep disorder and 
for a skin rash on the back on appeal, no disability rating 
or effective date is being, or is to be, assigned.  Hence, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and private medical 
records.  Also of record and considered in connection with 
the appeal is the transcript of the August 2006 hearing 
before RO personnel as well as various written statements 
provided by the Veteran as well as by his attorney, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection may be granted 
for a disease first diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).

As noted, the initial requirement for establishing a valid 
claim for service connection consists of evidence of a 
current disability, as mentioned above, and with regard to 
the Veteran's claimed sleep disorder and skin rash on the 
back, this objective criterion has not been met.  

As the basis for the claim for service connection for a sleep 
disorder, the Veteran contends that he is afraid to go to 
sleep because of nightmares and flashbacks (see RO hearing 
transcript, page 7).  Initially, neither the Veteran's STRs 
nor post-service medical records demonstrate treatment for or 
a diagnosis of a sleep disorder. There are no complaints or 
findings to identify a sleep disorder in any of the medical 
records associated with the claims file.  Thus, the Board 
finds that the medical evidence in this case fails to 
establish the Veteran has a current sleep disorder, and 
neither he nor his attorney has presented, identified, or 
even alluded to the existence of any such evidence.

With regard to the claim for service connection for a skin 
rash on the back, the Board notes that the Veteran's October 
1971 separation physical examination report noted slight 
scaly dermatitis of the back.  There were no additional STRs 
noting that the Veteran had a skin disorder of the back.  A 
May 1990 Nashoba community hospital record notes that the 
Veteran complained of a rash on his back since his tour of 
duty in Vietnam.  Physical examination revealed that the 
Veteran had acneiform rash on his back.  Subsequent post-
service medical records are negative for complaints, 
findings, treatment or diagnosis of a skin rash on the 
Veteran's back.  In this case, while the Veteran was last 
found to have a skin rash on his back over 19 years ago, no 
such skin rash is currently demonstrated.  In the absence of 
a clinical demonstration of a current chronic skin rash on 
the back, a requisite for service connection, there can be no 
valid claim for service connection and the claim must be 
denied.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1131.  Hence, where, as here, competent evidence does not 
establish the disabilities for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992)

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the oral and written 
assertions of the Veteran and his attorney, but finds that 
this evidence provides no basis for allowance of either 
claim.  As indicated above, these claims turns on the medical 
matter of current disability (and, if so, medical 
relationship to service)-matters within the province of 
trained medical professionals.  As laypersons without the 
appropriate medical training and expertise, neither the 
Veteran nor his attorney is competent to provide a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for a sleep disorder and for a skin 
rash on the back must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
persuasive evidence supports either claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a sleep disorder is denied.

Service connection for a skin rash on the back is denied.


REMAND

Initially, the Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court held that "multiple medical 
diagnoses or diagnoses that differ from the claimed condition 
do not necessarily represent wholly separate claims," and 
that because a lay claimant is only competent to report 
symptoms and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  Although the Veteran is diagnosed as 
having PTSD, the record developed since the inception of the 
claim reflects that the Veteran is also diagnosed with major 
depressive disorder and major depression.  As the claim 
addressed herein arose from a claim for service connection 
for PTSD, it has been expanded, as noted above, to include 
consideration of all acquired psychiatric disorders, to 
include PTSD.  

As to PTSD, VA medical records reflect that the Veteran was 
diagnosed related to his military service.  However, his 
stressors remain uncorroborated.  The Veteran and his 
attorney assert that the Veteran was a field wireman with the 
5th Battalion, 27th Artillery in the Republic of Vietnam from 
July 1970 to October 1971.  During that time, his duties 
required him to replace wires attached to claymores in the 
"battle zone".  (See hearing transcript page 9).  In 
addition, the Veteran indicates that he was shot at and 
returned fire killing several enemy while with the 5th 
Battalion, 27th Artillery.  The Board notes that if the 
Veteran was stationed with a unit that was present while 
enemy attacks occurred, it would suggest that he was, in 
fact, exposed to such attacks.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (base subjected to rocket attacks during 
time that Veteran was stationed at the base).  In other 
words, the Veteran's presence with the unit at the time such 
attacks occurred could corroborate his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  While the Veteran's attorney has submitted 
operational reports-lessons learned for the period ending 
April 30, 1970 for the 5th Battalion, 27th Artillery, these 
are not specific to the Veteran's service as he was not in 
the Republic of Vietnam until July 1970.  Thus, on remand, 
the RO should conduct further research as to verifying the 
Veteran's stressors, to include obtaining all relevant unit 
records for the Veteran's periods of service in Vietnam.

The Veteran has continuously asserted that his psychiatric 
symptoms are related to his military service, specifically 
while serving in the Republic of Vietnam.  A November 1970 
service record reflects that the Veteran had a physical 
profile for borderline personality disorder with marked 
anxiety.  September 1971 service treatment records note that 
the Veteran had personal problems and was prescribed Thorazin 
and Seconal.  A May 1975 service treatment record notes "adj 
R to adult life."  His DD214 for his second period of 
service reflects that the Veteran was honorably discharged 
with a finding of unsuitability for traits of character or 
behavior disorder.  VA medical records reflect that the 
Veteran is diagnosed with chronic PTSD, major depressive 
disorder, and major depression, related, at least in part, to 
his military service.  

In light of the above, the Board finds that an appropriate VA 
examination and medical opinion, by a psychiatrist, based on 
a full review of the records is needed to resolve the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran also contends that he has tinnitus as a result of 
noise exposure during active service that has continued to 
present day.  A November 1998 Deaconess-Nashoba hospital 
record reflects that the Veteran denied tinnitus.  A May 2003 
VA psychiatric evaluation notes that the Veteran reported 
constant ringing in his ears due to no ear protection while 
with an artillery unit.  A May 2006 VA audiology report 
indicates that the Veteran has tinnitus and that the Veteran 
complained of ringing in his ears for over thirty years.  The 
Board notes that the Veteran is competent to state that he 
has experienced continuity of symptomatology for his tinnitus 
between discharge from service and the present time.  
However, in the absence of a competent medical opinion 
pertaining to the etiology of the Veteran's tinnitus, the 
Board finds that the record does not contain sufficient 
information to make a decision on the claim.  

With regard to the Veteran's claim for service connection for 
a stomach disorder, service treatment records reflect that 
the Veteran was seen in December 1973 with complaints of 
diarrhea for twelve hours and abdominal cramping.  The 
impression was gastric enteritis.  Post-service medical 
records include a September 1997 Deaconess Hospital record 
noting an impression of alcoholic gastritis.  A May 2002 
Deaconess-Nashoba Hospital record reflects an impression of 
gastritis and duodenitis.  An April 2003 VA medical record 
notes that the Veteran stated he had acid peptic disease for 
which he takes Prevacid.  VA psychiatry records beginning in 
2004 note an impression of gastroesophageal reflux disease.  
The Veteran contends, essentially, that his stomach disorder 
began in service and continued to present day.  Thus, given 
the Veteran's statements as well as the medical evidence of 
record, the Board finds that the Veteran should be scheduled 
for appropriate VA examinations to determine the etiology of 
his tinnitus and any current stomach disorder. 

Because the Veteran claims that he is entitled to service 
connection for a heart attack as secondary to an acquired 
psychiatric disorder, to include PTSD, the issues are 
considered inextricably intertwined and must be remanded 
concurrently.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  The AMC/RO should ensure that the Veteran 
is properly notified of what evidence is needed to support 
his claim for secondary service connection under 38 C.F.R. § 
3.310 (revised effective in October 2006) and Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Finally, during the course of the appeal the Veteran has 
changed representation to the attorney listed on the title 
page.  Recently, evidence pertinent to the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, was received through the attorney without waiver of RO 
jurisdiction.  As such, while in remand development, the RO 
will have an initial opportunity to review that record.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should send to the Veteran 
and his attorney a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain 
any additional evidence pertinent to 
the claims remaining on appeal that is 
not currently of record.

The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit, to 
specifically include notice as to the 
evidence need to support his claim for 
a heart attack as secondary to an 
acquired psychiatric disorder, to 
include PTSD, under the provisions of 
38 C.F.R. § 3.310 (revised effective in 
October 2006).

2.  The RO should forward the Veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to U.S. Army and Joint Services 
Records Research Center (JSRRC).  The 
JSRRC should be requested to provide any 
information available which might 
corroborate the Veteran's alleged 
stressors and any other sources that may 
have pertinent information, to include 
obtaining unit histories, Operational 
Reports/Lessons Learned, morning reports, 
and any other appropriate documentation 
for 5th Battalion, 27th Artillery in the 
Republic of Vietnam from July 1970 to 
October 1971.  

3.  Whether or not the RO verifies the 
presence of an in-service stressor, a VA 
examination should be performed by a 
psychiatrist in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD. The 
claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiner that only a stressor that has 
been verified by the RO or the Board may 
be used as a basis for a diagnosis of 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether each stressor found to be 
established by the record was sufficient 
to produce the PTSD, and whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors.

In addition, after reviewing the claims 
file and examining the Veteran if any 
other acquired psychiatric disorder is 
found, the etiology of that disorder 
should also be set out, to include 
whether it is more likely than not (50 
percent probability or higher) was 
related to his first and/or second period 
of service.  The examiner is requested to 
comment on the findings in the Veteran's 
service treatment records, noted above.

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached.

4.  The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his tinnitus.  The claims 
folder must to be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  

The examiner is requested to provide an 
opinion concerning the etiology of any 
tinnitus found to be present, to include 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that any currently diagnosed 
tinnitus began during service or is 
otherwise related to military service.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

5.  The RO should schedule the Veteran 
for a VA gastrointestinal examination for 
the purpose of determining the nature and 
etiology of any stomach disorder(s) 
present.  The claims folder must to be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  

The examiner is requested to provide an 
opinion concerning the etiology of any 
stomach disorder(s) found to be present, 
to include whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that any currently 
diagnosed stomach disorder began during 
or is otherwise related to his military 
service.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached

6.  Thereafter, the RO should 
readjudicate the Veteran's claims for 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
service connection for a heart attack 
claimed as secondary to an acquired 
psychiatric disorder, to include PTSD, 
service connection for tinnitus, and 
service connection for a stomach 
disorder.  If any benefit sought on 
appeal remains denied, the Veteran and 
his attorney should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


